Citation Nr: 1033352	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  04-32 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to February 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In February 2005, the Veteran testified at a Board hearing in 
Washington, DC.  A transcript of that hearing has been associated 
with the claims file.  

This appeal was previously presented to the Board in August 2005, 
May 2008, and August 2009; on each occasion, it was remanded for 
further development.  It has now been returned to the Board.  The 
required development has been completed and this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

The Veteran's lumbosacral strain is characterized by recurrent 
low back pain, with some radiation into the lower extremities, 
little to no limitation of motion, and mild tenderness of the 
paraspinal musculature.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
a lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (effective prior to September 26, 
2003), and Diagnostic Codes 5237, 5242 (effective September 26, 
2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In October 2002, December 
2005, May 2008, and June 2008 letters, the Veteran was notified 
of the information and evidence needed to substantiate and 
complete the claims on appeal.  Additionally, the June 2008 
letter provided him with the general criteria for the assignment 
of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the December 2002 adverse determination on 
appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  However, that case was overruled by the U.S. Court of 
Appeals for the Federal Circuit, and is no longer binding on the 
Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded VA medical examination on several 
occasions, most recently in December 2009.  The Board notes that 
the VA examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate for 
purposes of this appeal.  In February 2005, the Veteran was 
afforded the opportunity to testify before the Board.  The Board 
is not aware, and the Veteran has not suggested the existence of, 
any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks a disability rating in excess of 10 percent for 
his lumbosacral strain.  Disability evaluations are based upon 
the average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  In order to evaluate the level 
of disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  Where, 
however, an increase in the level of a service-connected 
disability is at issue, the primary concern is the present level 
of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
cases in which a reasonable doubt arises as to the appropriate 
degree of disability to be assigned, such doubt shall be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  Where there is 
a question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2009).  

The Board long has recognized that, when considering initial 
ratings, the degree of impairment since the effective date of the 
grant of service connection must be considered, to include the 
possibility that a staged rating may be assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Court also held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  As such, the Board will consider whether staged ratings 
are appropriate to the pending appeal.  

When evaluating musculoskeletal disabilities, the Board must also 
consider whether a higher disability evaluation is warranted on 
the basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic 
code pertaining to limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

During the course of this appeal, the diagnostic criteria for the 
evaluation of spinal disabilities were modified.  Effective 
September 26, 2003, VA revised the criteria for the evaluation of 
diseases and injuries of the spine.  See 68 Fed. Reg. 51454-58 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-43).  When a law or regulation changes while an appeal 
is pending, the version most favorable to the claimant applies, 
absent legislative intent to the contrary.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 
12 Vet. App. 55, 57 (1998).  

Within a July 2004 statement of the case, the Veteran was 
afforded notice of the revised criteria.  Additionally, his 
pending appeal was reconsidered in light of the revised criteria 
thereafter.  Therefore, no prejudice to the Veteran exists in the 
Board's adjudication of this issue at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (2002).  

As noted above, the revision to the diagnostic criteria for 
spinal disabilities was effective September 26, 2003.  At that 
time, VA amended its Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, to institute a general rating formula for evaluating 
diseases and injuries of the spine, including lumbosacral strain 
under DC 5237, spinal stenosis under DC 5238, degenerative 
arthritis of the spine under DC 5242, and intervertebral disc 
syndrome under Diagnostic Code 5243.  These subsequent changes 
are noted below.  

The Veteran was initially granted service connection under DC 
5295, for lumbosacral strain.  Prior to the regulatory changes, 
DC 5295 provided as follows:

Lumbosacral strain with slight subjective 
symptoms only	0
Lumbosacral strain manifested by 
characteristic pain on motion	10
Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral 
spine motion, unilateral, in standing 
position	20
Severe lumbosacral strain with listing of 
the whole spine to the opposite side; 
positive Goldthwaite's sign; marked 
limitation of forward bending in the 
standing position; loss of lateral motion 
with osteoarthritic changes; or narrowing 
or irregularity of the joint space; or some 
of the above with abnormal mobility on 
forced motion	40

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Prior to the regulatory changes, limitation of motion of the 
lumbosacral spine was rated under DC 5292.  Under this Code, a 10 
percent rating was warranted for slight limitation of motion, a 
20 percent rating was assigned for moderate limitation of motion, 
and a 40 percent evaluation was assigned for severe limitation of 
motion was required.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

Subsequent to the regulatory changes, lumbosacral strain, 
degenerative disc disease, and other disabilities of the spine 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease
Unfavorable ankylosis of the entire spine
	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of 
the entire cervical spine	30

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion 
of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis	20

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater 
than 235 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 
percent or more of the height	10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 
45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. 
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of the cervical 
spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even 
though it does not conform to the normal 
range of motion stated in Note (2). 
Provided that the examiner supplies an 
explanation, the examiner's assessment that 
the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).  

If the facts of a claim warrant, spinal disabilities may also be 
evaluated based on intervertebral disc syndrome.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  Using the first criteria, intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warranted a 60 percent 
evaluation.  With incapacitating episodes having a total duration 
of at least 4 weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months, a 20 
percent evaluation is warranted.  An "incapacitating episode" 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1 (2009).  

Considering first the period prior to September 26, 2003, when 
only the original criteria apply, the Board observes that the 
Veteran was not afforded VA examination of his lumbosacral strain 
pursuant to his pending claim until after the effective date of 
the revisions.  Nevertheless, VA outpatient treatment records 
prior to September 2003 confirm recurrent low back pain.  A 
February 2001 MRI study indicated a Grade I retrolisthesis at L5-
S1, with stenosis and nerve root impingement on the right.  In 
July 2002, he was evaluated for low back pain with radiation into 
his left lower extremity.  On objective examination ankle jerk 
was absent on the left, and an MRI confirmed spinal stenosis of 
the lumbosacral spine.  Nevertheless, this evidence is 
insufficient to support a disability rating in excess of 10 
percent, as muscle spasm on extreme forward bending or loss of 
lateral spine motion was not demonstrated, as would support a 20 
percent rating under DC 5237.  Additionally, moderate limitation 
of motion, for which a 20 percent disability rating may be 
awarded under DC 5292, also was not demonstrated, as such 
findings are shown within the record.  

VA must next consider the period commencing September 26, 2003, 
when both the former and revised criteria may be applied, 
whichever is most advantageous to the Veteran.   

A VA medical examination was afforded the Veteran in February 
2004.  He reported a history of a low back injury during military 
service in approximately 1970.  Since that time, he has 
experienced intermittent low back pain, worse with activity.  
Objective examination indicated tenderness of the right 
lumbosacral paraspinal muscles.  His posture was stiff.  Range of 
motion testing revealed forward flexion to 70 degrees, extension 
to 25 degrees, lateral rotation to 35 degrees bilaterally, and 
lateral flexion to 35 degrees bilaterally.  Pain was reported at 
or near the limits of motion.  Neurological evaluation was 
negative for impairment.  An MRI study indicated degenerative 
disc disease at L4-5 and L5-S1 with Grade I restrolisthesis.  

Another VA medical examination, this time of the peripheral 
nerves, was afforded the Veteran in August 2004.  Intermittent 
low back pain was again reported.  Deep tendon reflexes were 2+ 
and symmetrical, and sensory response was intact.  The final 
impression was of a low back injury without signs of radicular 
damage.  

The Veteran testified at a personal hearing in February 2005.  He 
stated his lumbosacral strain required him to be on limited duty 
at work, and impaired his ability to perform basic activities 
such as lifting and bending.  

At a VA neurological examination in December 2005, the Veteran 
again reported recurrent low back pain.  On physical evaluation, 
he exhibited mild right foot drop and depressed bilateral ankle 
jerks bilaterally, left more than right.  Straight leg raising 
was positive at 90 degrees.  The impression was of chronic low 
back pain syndrome, post-traumatic.  

The Veteran also had orthopedic evaluation of his low back in 
December 2005.  He again reported low back pain with occasional 
radiation into the lower extremities.  He took medication as 
needed for his pain.  On objective evaluation, he was able to 
walk unaided, and no obvious pathology of the low back was 
observed.  The paraspinal muscles of the lumbosacral spine 
exhibited mild tenderness, but no weakness or spasm.  Range of 
motion testing revealed forward flexion to 90 degrees, extension 
to 25 degrees, lateral rotation to 30 degrees bilaterally, and 
lateral flexion to 30 degrees bilaterally.  Forward flexion and 
extension were without pain, but pain was reported at the limit 
of lateral rotation and flexion, bilaterally.  Intermittent pain 
was also reported with repetitive use or during flare-ups.  The 
final impression was of degenerative disc disease, herniated 
nucleus pulposus, and Grade I retrolisthesis of the lumbosacral 
spine.  

Another VA orthopedic examination was afforded the Veteran in 
October 2008, at which time he again reported low back pain, 
without radiation into the lower extremities.  He used Tylenol or 
Naprosyn as need for pain relief.  He denied any history of back 
surgery.  He remained employed at the U.S. Post Office, on 
limited duty.  He was also independent in all activities of daily 
living.  On physical evaluation, the Veteran was noted to walk 
unaided, with good mobility.  Tenderness was present at the right 
lumbosacral paraspinal muscles.  Range of motion testing revealed 
forward flexion to 90 degrees, extension to 30 degrees, lateral 
rotation to 30 degrees bilaterally, and lateral flexion to 30 
degrees bilaterally.  Pain was reported at 20 degrees with right 
lateral rotation.  No additional limitation of motion or 
functional loss was evident with repetitive motion, and he did 
not display fatigue, weakness, or lack of endurance following 
repetitive motion either.  He denied any incapacitating episodes 
in the past 12 months.  The final impression was of degenerative 
disc disease of the lumbosacral spine at L4-5 and L5-S1, with 
retrolisthesis and herniated nucleus pulposus.  

A VA neurological examination was afforded the Veteran in October 
2008.  The Veteran denied neurological deficit or radiation of 
pain into his lower extremities.  On physical examination his 
range of motion was noted to be full, but with increased pain at 
L3-S1 with extension and right lateral flexion.  Muscle strength 
was 5/5, and touch and pin prick sensation were within normal 
limits.  Deep tendon reflexes were 1+, with knee and trace ankle 
jerk reflexes present.  Straight leg raising was negative 
bilaterally.  The Veteran's gait was within normal limits, and he 
could heel- and toe-walk.  The final impression was of 
lumbosacral facet syndrome.  In a December 2009 addendum to this 
examination report, the examiner found that while the Veteran 
experienced pain with lifting, bending, and carrying of heavy 
items, he was currently employed and had no significant impact on 
his occupational functioning due to his service-connected low 
back disability.  

Most recently, the Veteran was afforded a VA orthopedic 
examination in December 2009.  The claims file was reviewed in 
conjunction with the examination.  Low back pain, without 
radiation into the lower extremities, was reported.  The pain was 
variable in both intensity and duration.  He used medication for 
pain relief.  No incapacitating episodes were reported in the 
past 12 months.  On objective examination, the Veteran was noted 
to walk unaided, with a normal gait.  He was without muscle 
spasm, weakness, or tenderness.  Some straightening of the lumbar 
lordosis was observed.  Range of motion testing revealed forward 
flexion to 90 degrees, extension to 30 degrees, lateral rotation 
to 30 degrees bilaterally, and lateral flexion to 30 degrees 
bilaterally.  Range of motion was painless, with the exception of 
pain reported at full extension.  No additional limitation of 
motion was noted to result from repetitive motion, or as due to 
weakness, pain, pain on motion, lack of endurance, or related 
factors.  The Veteran was noted to be currently employed, without 
interference from his service-connected low back disability.  The 
final impression was of degenerative disc disease and herniated 
nucleus pulposus of the lumbosacral spine.  

The Veteran has also received VA outpatient treatment during the 
pendency of this appeal.  He has consistently reported chronic 
low back pain, with occasional radiation into the lower 
extremities, primarily on the left.  A July 2003 clinical 
notation reflects the Veteran's report of occasion numbness and 
tingling of the feet.  Physical examination indicated no 
neurological symptoms with the exception of depressed reflexes in 
the lower extremities as compared to the upper extremities.  Disc 
protrusion of the lumbosacral spine, with disc compression at S1, 
was confirmed via a March 2004 MRI study.  A May 2004 EMG study 
suggested bilateral lower lumbosacral radiculopathy and 
degenerative changes at the right L5-S1 nerve roots.  A November 
2005 neurological consultation noted absent ankle reflexes 
bilaterally, but with sensory response intact.  Low back pain was 
again reported in January 2007, with only slight radiation into 
the lower extremities.  He denied bowel or bladder incontinence, 
and denied any history of spinal surgery.  In August 2007, the 
Veteran reported his back pain had "gotten mostly better" due 
to medications and a prior course of physical therapy.  By March 
2008, he again reported low back pain which was "unchanged 
without much radiation."  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of a 
disability rating in excess of 10 percent for the Veteran's 
service-connected lumbosacral strain.  Considering first the 
prior rating criteria, the Veteran has not demonstrated muscle 
spasm on extreme forward bending or loss of lateral spine motion, 
as would support a 20 percent rating under DC 5237.  While some 
muscle tenderness has been reported on examination, he has not 
shown muscle spasm on extreme forward bending.  Additionally, 
moderate limitation of motion, for which a 20 percent disability 
rating may be awarded under DC 5292, also was not demonstrated; 
the Veteran has displayed full or near full range of motion 
during the pendency of this appeal.  

Evaluation of the Veteran's lumbosacral strain under the revised 
criteria for spinal disabilities also does not support a 
disability rating in excess of 10 percent.  At no time of record 
has the Veteran's forward flexion of the thoracolumbar spine been 
less than 60 degrees; nor has the combined range of motion of the 
thoracolumbar spine been reduced to 120 degrees or less.  
Finally, the Veteran has not demonstrated muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  According to the various examination reports of 
record, the Veteran's gait has been within normal limits, and he 
has exhibited only slight straightening of the lumbar lordosis.  
The Veteran has also not demonstrated additional limitation of 
motion based on such factors as pain, pain on use, weakness, 
fatigability, or incoordination with repeated use.  Thus, an 
increased rating under either the new or revised criteria is not 
warranted due to such factors.  

The Board has considered whether the Veteran's lumbosacral strain 
is productive of any associated neurologic abnormalities which 
may be separately rated, possibly resulting in a higher rating 
when combined with the 10 percent rating supported by the 
evidence of record under the amended rating criteria.  See Note 
(1) following the General Rating Formula for Diseases and 
Injuries of the Spine.  In this case, the Board finds that there 
are no additional neurologic abnormalities warranting a separate 
or increased rating.  For example, there has been no indication 
of bowel or bladder impairment, nor have there been diagnoses of 
neuropathy.  While the Veteran as reported some radiation of his 
pain into his lower extremities, and diminished sensory response 
and/or reflexes have been noted on occasion, his muscle strength 
and function, gait, and bowel and bladder control have all been 
within normal limits during the pendency of this appeal.  
Therefore, an increased rating based on neurological impairment 
is not warranted.  

The Board has also considered evaluating the Veteran's disability 
under the criteria for rating intervertebral disc syndrome.  In 
that regard, mild degenerative disc changes in the lumbar spine 
and Grade I retrolisthesis have been verified by diagnostic 
studies.  There was, however, no objective evidence of weakness, 
spasm, neuropathy, or other neurological findings appropriate to 
the site of the diseased discs.  Additionally, on the Veteran's 
most recent VA medical examination, the examiner indicated that 
the Veteran had had no incapacitating episodes in the past 12 
months.  Absent evidence of incapacitating episodes totaling at 
least 2 weeks in the last 12 months, the Board finds that an 
increased rating in excess of 10 percent is not warranted under 
the criteria for rating intervertebral disc syndrome.  

Finally, as the Veteran has not demonstrated a degree of 
impairment in excess of that compensated by his current 
disability rating of 10 percent at any time during the pendency 
of this appeal, a staged rating is not warranted at the present 
time.  The disability picture more nearly approximates the 
criteria for a 10 percent rating than for the next higher rating 
during the entire period of the appeal.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) 
(2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board observes the 
Veteran is currently employed, and has not required 
hospitalization for his service-connected disability during the 
pendency of this appeal.  Additionally, no examiner has stated 
the Veteran's service-connected disability alone is the cause of 
any marked interference with employment.  Although the Veteran 
contends his low back disability forces him to be on limited duty 
at work, the Board notes that he nevertheless remains employed.  
In short, the rating criteria contemplate not only his symptoms 
but the severity of his disability.  The Board does not find that 
the schedular criteria have been inadequate for rating the 
manifestations of the service-connected disability.  See 38 
U.S.C.A. § 1155 (Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity).  For these reasons, referral for 
extraschedular consideration is not warranted.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the Veteran's 
lumbosacral strain.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit-of-the-
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  


ORDER

A disability rating in excess of 10 percent for a lumbosacral 
strain is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


